PER CURIAM
In this appeal from a judgment establishing appellant’s paternity, the issues are whether the trial court erred when it allowed an expert to testify about the “probability of paternity” on the basis of a statistical analysis of the putative father’s blood, and whether it erred in awarding costs and fees to the state without conducting a hearing on defendant’s objections to them.
On the first issue, the testimony of the state’s expert witnesses met the conditions articulated in Plemel v. Walter, 303 Or 262, 278-79, 735 P2d 1209 (1987).
On the second issue, we accept the state’s concession that the trial court erred in failing to conduct a hearing pursuant to ORCP 68 C(4)(c) on defendant’s timely objections to the state’s cost bill and request for attorney fees.
Reversed and remanded for further proceedings on attorney fees and costs; otherwise affirmed.